" fVoftefe IWalci ftu>a3ne WK»W,dS                              ' z°'3-/1s6s
      PROPHET-RONALD DWAYNE-WHITFIELD §                          IN THE DISTRICT COURT50F

       V.                                               §       HARRIS       COUNTY,      TEXAS

       FIRST SERVICE CREDIT UNION^nd                  ?§         ^IJ'»' 3ftJJ ftMU
       BIG STAR HONDA                                   §        133rd   JUDICIAL       DISTRICT
                 WellanVs kmavkd' MoVion-To fcisntss r\Ptea\ £>r ViwA of duriU'^w
(to» M6-r)Pvis to *1Ki*,£ DEFENDANT, FIRST SERVICE CREDIT UNION'S
JM «w g wct, Dos        ORIGINAL ANSWER &ORIGINAL COUNTERCLAIM 1*)» TH -SUPMT/HJf fiff.ow.T
     To THt UokioRftfct£ 3usTjZis of Sftm CouK"T~5? RTPUHL?^
      TO THE HONORABLE JUDGECOF SAID COURT:                                                     J °

            COMES NOW/i?rRST SERVICE CRbDU UNiONr^efendanUiereinafter referred to as

      *f3CU", who files this its Original Answer & Original Counterclaim in the above-styled caus&,

      showing unto the Court the following:

                                          Original Answer

            1.     As an affirmative defense,HFS€U-pleads material breach and anticipatory repudiation



            2. As an affirmative defense, FSeU-pleads failure ofconsideration.               ^° I 4 ^0/5
            3.   As an affirmative defense, FS6U-pleads waiver.                        o.^            ' Pfi//VE
            4.     As an affirmative defense,-izS€U-pleads estoppel.

            5.   As an affirmative defense, FSCU pleads statute of frauds.

            6.   As an affirmative defense, FS€U- pleads equity, as -Piakrtiikdoes not come into this

      court with clean hands£ $j C\            n*
                                    Jflx>rtW                      no oTMeK
            7.     As a sworn denial, FSetj-pleads-that. there is at least one other suit pending in this

     State between Plaintiff and Co-Defendant, BIG STAR HONDA, involving the same automobile

     purchase transactions) and claims, which claims are intertwined with the automobile purchase
 transaction complained of in this cause by Plaintiff against FSCU. The sworn Verification of

 FS€y-*mdersigned oounook is attached, per TRCP 93(3).

         8. -FSCU pleads thatthis lawsuit should be transferred to the 295* Judicial District Court

 of Harris County, Texas, as required by Local Rule 3.2.2 of the Rules of the Civil Trial Division,

 Harris County, Texas District Courts, as Plaintiff has previously filed and related lawsuits in said

 court, under Case Nos. 2015-08974 and 2015-19565.

         9.     Regarding Plaintiffs request for exemplary damages, PSCU-pleads and invokes the

 standards and limitations for same set forth in Section 41.001 et seq., Texas Civil Practice &

 Remedies Code, and the Excessive Fines Clause of the United States Constitution, 8th

Amendment.                 - „

         10. ^SCU•generally denies each and every, all and singular, of the allegations made by

Plaintiff, as to both liability and damages, and demands that Plaintiff prove his claims by a

preponderance ofthe evidence^ "^nd &&ft *^MO S                     5>~t \^i CT    p (^ qq p. fgVf
 n. c?v» fro. °a*
                                     Original Counterclaim

         11. Defendant/Counter-Plaintiff, FIRST SERVICE CREDIT UNION, is a duly chartered

credit union doing business in Harris County, Texas.         Discovery shall proceed under Level 2,

Rule 190, Texas Rules of Civil Procedure. FSCU's Counterclaim seeks only monetary relief of

$100,000.00 or less, including damages of any kind, penalties, costs, pre-judgment interest and

attorney's fees.

      12.        Plaintiff/Counter-Defendant, PROPHET RONALD DWAYNE WHITFIELD, is an

individual residing in Harris County, Texas who is being served with this Original Counterclaim

by certified mail, return receipt requested at his residence, 7522 Lasalette, Houston, Texas

77021.        His date of birth is 05/24/1966, the last three digits of his social security number are

443, and the last three digits of his Texas driver's license number are 327.

                                                    2
       13.    For cause of action, PROPHET RONALD DWAYNE WHITFIELD signed and

entered into a Consumer Lending Plan Agreement With FSCU, on or about December 30,

2014, secured by a 2008 Mazda CX7 automobile, V.I.N. JM3ER293080215014. FSCU is the

owner and holder of said contract and is entitled to collect all monies due thereon.    Plaintiff


was loaned the principal amount of $7,613.31, which was to have been repaid in 36 monthly

installments, beginning March 1, 2015 and ending February 1, 2018, bearing annual interest rate

of 13.00%.      FSCU retained a perfected security interest in the 2008 Mazda CX7 automobile,

V.I.N. JM3ER293080215014 by listing itself as lienholder on the Texas Certificate of Title.

        14.     PROPHET RONALD DWAYNE WHITFIELD                  defaulted on the      Consumer

Lending Plan Agreement by failing to make all monthly payments as they became due for the

months of June, 2015 forward* and by abandoning possession of the vehicle and leaving same

with a third party for the months of February, 2015 through August, 2015. FSCU deemed the

prospect of future payment or performance as impaired, and believed its collateral was in

jeopardy of being seized, levied against or attached, or that its security interest had become

impaired; hence, FSCU accelerated the balance owed on said contract and gave written notice

of acceleration to PlaintiffWHITFIELD on August 6, 2015and repossessed its collateral from

the possession of a third party contemporaneously therewith.

       15.     FSCU further gave written notice to Plaintiff WHITFIELD that a private sale

would take place if the automobile was not first redeemed by Plaintiff WHITFIELD, and caused

the automobile to be sold at a private sale, in a commercially reasonable manner on or about

August 20,2015, realizing gross resale proceeds of $3,000.00, leaving a deficiency balance. As

of August 24, 2015, Plaintiff WHITFIELD owed FSCU, and still owes, a deficiency balance of

$4,303.27, after which date contractual pre-judgment interest of 13.00% per annum will accrue

until the date of Judgment.       All just and lawful offsets and credits owed to Plaintiff

                                               3
 WHITFIELD have been allowed.

        16.   Plaintiff WHITFIELD'S breach of contract has         required FSCU    to retain the

undersigned attorney to prosecute its Counterclaim.    FSCU seeks to recover its reasonable and

necessary attorney's fees to be determined on an hourly basis, per Sections 38.001 and 38.002,

Texas Civil Practice & Remedies Code, and its Consumer Lending Plan Agreement.

                                  Prayer for Relief

       17.    WHEREFORE, Defendant/Counter-Plaintiff, FIRST SERVICE CREDIT UNION,

prays that upon final adjudication, PROPHET RONALD DWAYNE WHITFIELD take nothing

from   FIRST SERVICE CREDIT             UNION, that it be         granted   a Judgment against

Plaintiff/Counter-Defendant,   PROPHET RONALD DWAYNE WHITFIELD,                     for    at least

$4,303.27 in actual damages, foreclosure of its security interest in the 2008       Mazda CX7

automobile, V.I.N. JM3ER293080215014, plus reasonable and necessary attorney's fees to be

determined on an hourly basis, all Court costs, pre-judgment interest at 13.00% per annum,

post-judgment interest at ho less than 5.00% per annum from the date of the Judgment until

Judgment is paid in full, and that the Court grant FSCU such other and further relief, both

general and special, at law or in equity, to which FSCU may show itselfjustly entitled.

                                                Respectfully submitted,

                                                By: /s/ Chris Cammack
                                                   Christopher M. Cammack
                                                      State Bar No. 03682100
                                                      10900 Northwest Freeway, Suite 108
                                                      Houston* Texas 77092
                                                      Ph. 713-960-1921/Fax 713-960-1922
                                                      E-mail: cmcammack@pdq.net

                                                ATTORNEY FOR DEFENDANT,
                                                FIRST SERVICE CREDIT UNION
                                     VERIFICATION


STATE OF TEXAS

COUNTY OF HARRIS                                §


       BEFORE ME, the tindersigned authority, of this date personally appeared Christopher

M. Cammack, a person known to me,, who upon being sworn under oath, stated that he is over

18 years of age, of sound mind, that helaas read the foregoing Defendant FSCU's Original

Answer, and that the averments of fact contained^tijerein are true and correct within his personal

knowledge, and that he makes this Verification under authority of TRCP 14and 93.


fay*. C*Ml %lIS2,co/f                                 /fa (^u^ci
                                                     Christopher M. Cammack


            SCRIBED AND SWORN TO BEFORE ME, the undersigned Notary Public, on this


 €&                    37jg^yiAl£i/ve   yvrDV " fn>?>\M- f\o\ooA& Ou^^n-^




 uWe      does   buSi>i€SS       ^S   ^ " fflafHfeT

£kcK, f^oVTf^ TTTjfVx-eV Kgyv^ .Dw^r^d^




                                                      If




                             £
record      ^cecu^^J £?a*w^«        ^-^ ^




ksai.         A      C^r^ v a           he^
*t        b&uc^ v3    fr-e§^v\4e^   ^     Qa^8^l\
 *&o v~     K?VtT>\   W^l    V^>        ^3




                            7
it)   ^y*£   A?/^s   ft*- ^
 chi       o^h^i^jfj^^ /^/-r'-ffiy?




        6e / f>w/^ ,*svr*j? ^V a/y-e^j^ ass±
                 /fid P^C T/€   U/"k-&v^L £l&-

^h^O    i^a^t       frv^f a/otuwc-




 /few. C^ey> /SXoaf ref Sef

        A.O-
                            (Hi




                                          e^cL




                                   a/*,
                              r



hfrVifi ffiL5- /PuhfYi An^
tyafprfo^vi
                      /• s&rs;c-

        ^T^rfaj Oac^^f
 •afcov^ny} ^> /^y~^




                  V